From a conviction of violating the Sunday law in exhibiting a moving picture show this appeal is prosecuted.
There is no different question in this case from those in No. 4344, Zucarro v. State, from Tarrant County, this day decided, in an opinion by Judge Morrow. In accordance with the statute, and of Ex parte Lingenfelter, 64 Tex.Crim. Rep.; Ex parte Zucarro, 72 Tex.Crim. Rep.; Lempke v. State,76 Tex. Crim. 125; McLoud v. State, 77 Tex.Crim. Rep., 180 S.W. Rep., 117; Spooner v. State, 79 Tex.Crim. Rep., 182 S.W. Rep., 1121, and said Zucarro case, this day decided, the judgment will be affirmed.
Affirmed.